WASHINGTON, Circuit Justice.
If it appeared that the bill had been fairly paid by Smith, by means of property sold to the holder, or conveyed in trust for payment to his satisfaction, and the bill was given up, we should think that it was nothing to Green-leaf how it was paid. But it appears that the whole business has been conducted with a view to save Smiths and it does not appear to the court, nor is it even- averred by the answer, that the trust property, exclusive of the claim against Greenleaf, is worth a cent —much less enough to pay the acceptances. If so, then the ease stands as if Maher, whose claim against Greenleaf was defeated by the certificate, had merely appointed Smith, who was ultimately liable to him, to sue Greenleaf in his name, but for the use of Maher; and to enable him to do so, he acknowledged satisfaction received upon the bill. Smith in fact pays nothing, but receives the debt, and pays over the money to Maher. But this cannot be done. He can only recover, in a special action on the case, so much as he has paid. It would, therefore, be premature to dissolve the injunction, until we can ascertain the value of the other property assigned to pay Maher. The motion to dissolve the injunction refused.
[See Case No. 5,780.]